OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 15, 1965. By order of this court dated April 2, 1979, as amended by this court’s further order dated April 27, 1979, the respondent’s application to resign as an attorney and counselor at law was denied, and effective April 2, 1979, the respondent was suspended from the practice of law until the further order of this court.
On July 1, 1980 the respondent was convicted in the Supreme Court, Rockland County, of grand larceny in the second degree (nine counts), forgery in the second degree, criminal possession of a forged instrument in the second degree (two counts) and grand larceny in the third degree (two counts), under three separate indictments. All of the above crimes are felonies (see Penal Law, §§ 155.30,155.35, 170.10, 170.25).
*331Pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent ceased to be an attorney and counselor at law in the State upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The clerk of the court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Hopkins, J. P., Damiani, Titone, Lazer and Weinstein, JJ., concur.